                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
                                                        )
v.                                                      )       Criminal No. 3:17-cr-00092
                                                        )       Judge Trauger
TAD ERIC CUMMINS,                                       )
                                                        )

                                               ORDER

        Tad Cummins has filed a Motion for Compassionate Release under the First Step Act of

2018, Pub. L. 115-391, due to the COVID-19 pandemic. (Docket No. 127). The court

APPOINTS the Federal Public Defender’s Office to determine whether Mr. Cummins is entitled

to relief. The Federal Public Defender shall either file an appearance and supplemental motion

for relief or file a notice stating the defendant does not intend to proceed further on the request. If

a motion for relief is filed, the defendant shall notify the Chief of Pretrial and Probation. If a

motion for relief is filed by counsel, the government shall respond within 14 days.

        IT IS SO ORDERED.




                                                        _________________________________
                                                        ALETA A. TRAUGER
                                                        U.S. DISTRICT JUDGE




     Case 3:17-cr-00092 Document 128 Filed 07/16/20 Page 1 of 1 PageID #: 898
